UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
Keith Blakeney,                           )
                                          )
       Plaintiff,                         )
                                          )
              v.                          )                             Civil No. 1:14-cv-01139 (APM)
                                          )
Officer Thomas O’Donnell, et al.,         )
                                          )
       Defendants.                        )
_________________________________________ )


                              MEMORANDUM OPINION AND ORDER
    I.   INTRODUCTION

         Plaintiff Keith Blakeney alleges that, on July 6, 2013, he was assaulted, battered, falsely

arrested, and falsely imprisoned by members of the District of Columbia Metropolitan Police

Department.       He brought suit against the District of Columbia and the individual officers

involved—four named and others unnamed—seeking redress for the injuries he sustained. Before

the court is the District of Columbia’s partial Motion to Dismiss,1 as well as a Motion to Dismiss

filed by the named officers. The District of Columbia has moved to dismiss five claims under

Federal Rule of Civil Procedure 12(b)(6): (1) municipal liability under 42 U.S.C. § 1983; (2) civil

conspiracy; (3) malicious prosecution; (4) negligence; and (5) negligent training and supervision.

The civil conspiracy, malicious prosecution, and negligence claims are brought against the District

of Columbia under a theory of respondeat superior. The named officers have moved to dismiss

all claims for insufficient service of process.



1
 The District filed an Answer to Plaintiff’s Amended Complaint as to Counts III (assault), IV (battery), VII (false
imprisonment and false arrest), and X (intentional infliction of emotional distress). See Def. District’s Answer to
Counts III, IV, VII, and X of Pl.’s Am. Compl., ECF No. 13 [hereinafter District’s Answer].
        After considering the parties’ arguments, the court grants the District’s Motion to Dismiss

as to Plaintiff’s Section 1983, negligence, and negligent training and supervision claims, but denies

it as to his claims of civil conspiracy and malicious prosecution. The court denies the named

officers’ Motion in its entirety.

 II.    BACKGROUND

        A. Facts Alleged in the Complaint

        Plaintiff’s Amended Complaint alleges the following facts. On the evening of July 6, 2013,

Plaintiff travelled by foot from his mother’s home to his own in Southeast, Washington, D.C.

Am. Compl., ECF No. 7 ¶ 10. Across the street from his apartment building, located in the 400

block of Mellon Street, S.E., Plaintiff saw approximately nine to ten Metropolitan Police

Department (“MPD”) officers (“Defendant Officers”), including the four named officers (the

“Named Officers”), and approximately four to five handcuffed individuals. Id. ¶¶ 11-12. One of

the MPD officers said to Plaintiff, “There he is. What’s up Peaches?” Id. ¶ 14. Plaintiff ignored

the officer and walked towards his apartment building. Id. ¶ 15. An officer then said, “You hear

us talking to you. What’s up Peaches?” Id. ¶ 16. Plaintiff replied, “That is not my name,” and

continued walking towards his building. Id. Again an officer said, “What’s up with you,

Peaches?” Id. ¶ 17. Plaintiff responded, “Nothing was up with me. Just minding my business.

What’s up with ya’ll? It’s a shame that we can’t chill in our own neighborhood in peace without

ya’ll coming through and harassing us.” Id. An MPD officer wearing a green shirt and no vest—

“Officer 1”—then stated, “What did you say mother*****,” prompting Plaintiff to repeat himself.

Id. ¶ 18.

        As Plaintiff walked into his apartment building, “Officer 1 grabbed him by his right arm,”

“turned him around and said, ‘You’re going to jail.’” Id. ¶¶ 19-20. Officer 1 pulled Plaintiff’s
hands together as Plaintiff asked, “Why am I going to jail?” Id. ¶ 23. Officer 1 and three to four

additional officers then “slammed” Plaintiff to the ground between two parked cars. Id. ¶ 24. A

white male officer—“Officer 2”—grabbed Plaintiff’s dreadlocks and twisted his head while a

black male officer—“Officer 3”—“repeatedly struck [him] approximately 10-12 times on the left

side of his face just below his left eye,” id. ¶ 25, as “other officers were kicking and stomping him

over his body, including his head,” id. ¶ 26. Officer 1 then placed Plaintiff in “extremely tight”

handcuffs. Id. ¶ 27. Plaintiff did not resist arrest. Id.

       The officers brought Plaintiff before the other handcuffed individuals, “twisted [his] body

and again violently slammed him onto the ground on his chest.” Id. ¶ 29. Officer 2 placed his

knee into Plaintiff’s back and twisted Plaintiff’s head by his dreadlocks. Id. Plaintiff repeatedly

asked why he was being arrested. Id. ¶¶ 30-31. Officers 2 and 3 responded with obscenities. Id.

       The MPD officers transported Plaintiff to a police station and then to a hospital “where he

was treated for right shoulder pain, mouth pain, torso pain, facial abrasions and numbness,” and

was given a pain relieving medication along with a muscle relaxant. Id. ¶¶ 32-33. Thereafter, the

officers transported Plaintiff to MPD’s Central Cell Block. Id. Two days later, on July 8, 2013,

Plaintiff appeared “before a judicial officer at D.C. Superior Court,” who informed him that he

had been charged with “Assault on a Police Officer.” Id. ¶ 35. Plaintiff alleges that “Defendant

Officers conspired to falsely accuse and charge [him] . . . even though they did not have probable

cause to prove that [he] had committed any illegal act.” Id. ¶ 34. Plaintiff further alleges that

Defendant Officers “conspired to file false reports and offer false testimony against [him] in order

to cover up their use of excessive force and battery of” him. Id. ¶ 75. On February 4, 2014, the

assault charge against Plaintiff was dismissed. Id. ¶ 37.
III.   LEGAL STANDARD

       In evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the court

must accept a plaintiff’s factual allegations as true and “construe the complaint ‘in favor of the

plaintiff, who must be granted the benefit of all inferences that can be derived from the facts

alleged.’” Hettinga v. United States, 677 F.3d 471, 476 (D.C. Cir. 2012) (quoting Schuler v. United

States, 617 F.2d 605, 608 (D.C. Cir. 1979). The court need not accept as true “a legal conclusion

couched as a factual allegation,” Papasan v. Allain, 478 U.S. 265, 286 (1986), or “inferences . . .

unsupported by the facts set out in the complaint,” Kowal v. MCI Commc’ns Corp., 16 F.3d 1271,

1276 (D.C. Cir. 1994).

       To survive a motion to dismiss, a complaint must contain “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim

is facially plausible when “the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly,

550 U.S. at 556). The factual allegations in the complaint need not be “detailed”; however, the

Federal Rules demand more than “an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Id. (citing Twombly, 550 U.S. at 555). “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S.

at 555). If the facts as alleged fail to establish that a plaintiff has stated a claim upon which relief

can be granted, a court must grant defendant’s Rule 12(b)(6) motion. See Am. Chemistry Council,

Inc. v. U.S. Dep’t of Health & Human Servs., 922 F. Supp. 2d 56, 61 (D.D.C. 2013).
IV.      ANALYSIS

         A.       Municipal Liability Under 42 U.S.C. § 1983

         Title 42 U.S.C. § 1983 provides a remedy for an individual who has been deprived of “any

rights, privileges, or immunities secured by the Constitution and laws” of the United States by a

person acting under color of state law. 42 U.S.C. § 1983. A municipality, like the District of

Columbia (the “District”), may be held liable under Section 1983 for the acts of its employees, but

only where “there is a direct causal link between a municipal policy or custom and the alleged

constitutional deprivation.” City of Canton v. Harris, 489 U.S. 378, 385 (1989). Only “when

execution of a government’s policy or custom, whether made by its lawmakers or by those whose

edicts or acts may fairly be said to represent official policy, inflicts the injury,” can a municipality

be liable under Section 1983. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978).

         To establish municipal, or Monell, liability under Section 1983, a plaintiff must first

demonstrate an underlying constitutional violation, and second, show that the municipality’s

policy or custom caused the violation. Baker v. District of Columbia, 326 F.3d 1302, 1306 (D.C.

Cir. 2003) (citations omitted). Here, Plaintiff has sufficiently alleged a constitutional violation: he

accuses Defendant Officers—employees of the District—of using excessive force against him in

violation of the Fourth Amendment.2 See Am. Compl. ¶¶ 23-30, 53, 67; see also Armbruster v.

Frost, 962 F. Supp. 2d 105, 11 (D.D.C. 2013) (“The Fourth Amendment’s prohibition on



2
  Plaintiff alleged in his Amended Complaint that the District also violated his First and Fifth Amendment rights.
See Am. Compl. ¶¶ 58-59. He consented to dismissal of the First Amendment claim by failing to address it in his
opposition to the District’s Motion. See generally Pl.’s Opp’n to Def. District of Columbia’s Partial Mot. to Dismiss
Am. Compl., ECF No. 15 [hereinafter Pl.’s Opp’n]; see also Hopkins v. Women’s Div., Gen. Bd. of Global Ministries,
284 F. Supp. 2d 15, 25 (D.D.C. 2003) (citations omitted) (“It is well understood in this Circuit that when a plaintiff
files an opposition to a dispositive motion and addresses only certain arguments raised by the defendant, a court may
treat those arguments that the plaintiff failed to address as conceded.”). As to Plaintiff’s Fifth Amendment claim, the
court need not assess it because Plaintiff has failed to present facts regarding any District policy or custom. Therefore,
even if the court were to find an underlying Fifth Amendment violation, Plaintiff’s Section 1983 claim would not
survive the District’s Motion to Dismiss.
unreasonable searches and seizures encompasses the right to be free from the use of excessive

force during an arrest, investigatory stop, or any other seizure.”) (citing Graham v. Connor, 490

U.S. 386, 395 (1989)). Taking the allegations in Plaintiff’s Amended Complaint as true and

drawing all inferences in his favor, the court concludes that the force Defendant Officers used

against Plaintiff was “excessive under objective standards of reasonableness.” Saucier v. Katz,

533 U.S. 194, 202 (2001). Plaintiff thus has sufficiently alleged a Fourth Amendment violation

and has satisfied the first requirement of Monell.

         Plaintiff has not, however, sufficiently alleged that a District policy or custom caused the

violation of his Fourth Amendment rights. A plaintiff can plead municipal liability by alleging

facts that, if accepted as true, establish that: (1) the municipality “explicitly adopted the policy

that was ‘the moving force of the constitutional violation,’” Warren v. District of Columbia, 353

F.3d 36, 39 (D.C. Cir. 2004) (quoting Monell, 436 U.S. at 694) (citing City of St. Louis v.

Praprotnik, 485 U.S. 112, 123-30 (1988)); (2) a policymaker “knowingly ignore[d] a practice that

was consistent enough to constitute custom,” id. (citing Praprotnik, 485 U.S. at 130); or (3) the

municipality neglected to respond “to a need . . . in such a manner as to show deliberate

indifference to the risk that not addressing the need will result in constitutional violations,” id.

(quoting Baker, 326 F.3d at 1306) (internal quotation marks omitted).

         The only remotely plausible theory of municipal liability advanced in the Amended

Complaint is that the District was deliberately indifferent to a known risk of the use of

unconstitutional excessive force by MPD officers.3 Plaintiff asserts, “[o]n information and belief,”



3
  Plaintiff’s statement that “[t]he battering of the Plaintiff by the Defendant Officers was in direct violation of any and
all applicable regulation(s) and/or order(s) and/or standard(s), including but not limited to, General Orders 901.07,
201.26 and 501.07, Special Order 97-31, and the Spectrum of Force and Use of Force Continuum,” Am. Compl. ¶ 42,
makes clear that he does not contend that the District “explicitly adopted” a policy that caused the constitutional
violation at issue. And he does not point to any evidence that a District policymaker had knowledge of a consistent
practice that led to the constitutional violation, thereby precluding a theory of “knowing” ignorance.
that “there is a custom or practice in the [MPD] of subjecting certain arrestees to more than the

minimum force than is necessary to accomplish his or her mission despite clear MPD policy

prohibiting such a practice.” Am. Compl. ¶ 39. Because of this custom and practice, Plaintiff

alleges, the District “is liable for . . . damages under Monell.” Id. ¶ 59. In support of his assertion,

Plaintiff offers only a single factual averment: “This custom or practice is evidenced by the actions

of the named and unnamed officers in this Complaint of throwing, kicking, punching and stomping

[Plaintiff] for no justifiable reason since he had committed no crime.” Id. ¶ 39. However, “[p]roof

of a single incident of unconstitutional activity,” which is all Plaintiff offers here, “is not sufficient

to impose liability under Monell, unless proof of the incident includes proof that it was caused by

an existing, unconstitutional municipal policy.” City of Okla. City v. Tuttle, 471 U.S. 808, 841

(1985); see also Sanders v. District of Columbia, 522 F. Supp. 2d 83, 88 (D.D.C. 2007) (“Proof of

a single incident of unconstitutional activity is insufficient to impose liability [under Section 1983]

unless there was proof that there was a policy in place that was unconstitutional.”). Thus,

Plaintiff’s factual statement about a single incident—his July 6, 2013, encounter with Defendant

Officers—is not, standing alone, sufficient to give rise to an plausible inference that a District

custom or policy caused a violation of his Fourth Amendment rights.4




4
    Plaintiff “doubles-down” on his reliance on a single-incident of misconduct in his Opposition Brief, arguing that:

           [t]he joint actions of the police officers in committing these unconstitutional acts indicates that the
           officers shared assumptions about the kind of conduct that was acceptable within their department,
           even though there were MPD Orders to the contrary. Where such conduct is well-coordinated and
           there is no discussion or disagreement regarding its propriety, it also tends to show that the practices
           are long-standing or have at least been engaged in previously by officers within the department,
           which is relevant to the existence of both policy and custom.

Pl.’s Opp’n at 6. That a single incident might give rise to some inference about policy and custom, however, does not
elevate a Monell claim “from conceivable to plausible.” Twombly, 550 U.S. at 570. As the Court observed in Connick
v. Thompson, 131 S. Ct. 1350, 1360 n.7 (2011), “contemporaneous or subsequent conduct cannot establish a pattern
of violations that would provide ‘notice to the cit[y] and the opportunity to conform to constitutional dictates.”
(quoting City of Canton, 489 U.S. at 395 (O’Connor, J., concurring in part and dissenting in part)).
        Unable to predicate Monell liability on a single incident, Plaintiff offers another theory.

He asserts that the District “recklessly and without regard for the rights of others, breached [its]

duty to properly train, supervise, investigate and correct the improper actions of its employee

Police Officers.” Am. Compl. ¶ 110. But this alternative theory founders on the absence of any

factual allegations to support it.

        “In limited circumstances, a local government’s decision not to train certain employees

about their legal duty to avoid violating citizens’ rights” may amount to deliberate indifference.

Connick, 131 S. Ct. at 1359; see also City of Canton, 489 U.S. at 388 (“We hold today that the

inadequacy of police training may serve as the basis for [Section] 1983 liability only where the

failure to train amounts to deliberate indifference to the rights of persons with whom the police

come into contact.”).      Courts have found that inadequate training amounts to deliberate

indifference “when city policymakers are on actual or constructive notice that a particular omission

in their training program causes city employees to violate citizens’ constitutional rights,” and the

municipality fails to remedy that omission. Connick, 131 S. Ct. at 1360. To demonstrate that a

municipality is on active or constructive notice, a plaintiff “ordinarily” must show a “pattern of

similar constitutional violations by untrained employees.” Id. (citing Bd. of Bryan Cnty. Comm’rs

v. Brown, 520 U.S. 397, 409 (1997)).

        Here, Plaintiff has not alleged any facts that, if proven, would establish that the District

was aware, or should have been aware, that its training was inadequate. He has not identified any

aspect of the District’s officer training program that allegedly was omitted or deficient. Nor has

he put forward facts showing a “pattern” of excessive force by MPD officers, which might give

rise to an inference that the District was on notice of unconstitutional conduct and did nothing to

correct it. All he has alleged is that his constitutional rights were violated during a single incident.
As the Supreme Court has said, “permitting cases against cities for their ‘failure to train’ employees

to go forward under [Section] 1983” without facts connecting the training deficiency to the

plaintiff’s injury, “would result in de facto respondeat superior liability on municipalities—a result

we rejected in Monell.” City of Canton, 489 U.S. at 392 (citing Monell, 463 U.S. at 693-94).5 The

court cannot allow Plaintiff’s unadorned Monell claim to proceed here. It therefore grants the

District’s Motion to Dismiss as to Plaintiff’s Section 1983 claim.

         B.       Civil Conspiracy Claim Against the District

         Plaintiff alleges civil conspiracy against Defendant Officers directly and the District under

a theory of respondeat superior. He asserts that Defendant Officers, “by their actions and through

common design on July 6, 2013, unlawfully conspired to falsely arrest and detain[ ] the Plaintiff

without probable cause to do so” and “conspired to file false reports and offer false testimony

against the Plaintiff in order to cover up their use of excessive force and battery of” him.

Am. Compl. ¶¶ 73, 75, 105-07. The District moves to dismiss this claim on two grounds. First, it

argues that D.C. law does not recognize civil conspiracy as a stand-alone tort and that “Plaintiff

has raised his conspiracy claim as an independent tort, not a means for establishing vicarious liability

for another underlying tort.” Def. District’s Partial Mot. to Dismiss Pl.’s Am. Compl, ECF No. 12 at

8-9 [hereinafter District’s Mot.]. Second, it argues that Defendant Officers cannot be held liable for

conspiring with each other because, under the intracorporate conspiracy doctrine, “it is well-established

that governmental entities, including the District of Columbia, its agencies, and its officers, cannot

form a conspiracy because the government, the agency, and/or the employees constitute a single entity

and no one may conspire with him/herself.” Id. The court is not persuaded by either argument.


5
   Plaintiff relies on Atchinson v. District of Columbia, 73 F.3d 418 (D.C. Cir. 1996), for the proposition that conclusory
allegations of “a failure to train and an unusually serious instance of misconduct” are sufficient at the motion to dismiss
stage, id. at 422. Atchinson pre-dated Twombly and Iqbal, however, and this court must evaluate Plaintiff’s complaint
under those subsequent Supreme Court decisions, which have declared such conclusory pleading insufficient. See
Robertson v. District of Columbia, No. 09-CV-00188, 2010 WL 3238996, at *7 (D.D.C. Aug. 16, 2010).
               1.      Plaintiff Has Sufficiently Pled an Underlying Tort

       To prove a civil conspiracy under D.C. law, a plaintiff must show “(1) an agreement

between two or more persons (2) to participate in an unlawful act, and (3) an injury caused by an

unlawful overt act performed by one of the parties to the agreement pursuant to, and in furtherance

of, the common scheme.” Paul v. Howard Univ., 754 A.2d 297, 310 (D.C. 2000) (citations

omitted). The District is correct that “[c]ivil conspiracy is not an independent tort.” Hill v.

Medlantic Health Care Grp., 933 A.2d 314, 334 (D.C. 2007) (citations omitted) (internal quotation

marks omitted). Rather, it is “a device through which vicarious liability for the underlying wrong

may be imposed upon all who are a party to it, where the requisite agreement exists among them.”

Riddell v. Riddell Wash. Corp., 866 F.2d 1480, 1493 (D.C. Cir. 1989) (citations omitted). “A claim

for civil conspiracy thus fails unless the elements of the underlying tort are satisfied.” Nader v.

Democratic Nat’l Comm., 567 F.3d 692, 697 (D.C. Cir. 2009) (citing Exec. Sandwich Shoppe, Inc.

v. Carr Realty Corp., 749 A.2d 724, 738 (D.C. 2000)).

       Here, by answering some of Plaintiff’s alleged tort claims, the District has conceded that

Plaintiff has sufficiently alleged an underlying tort on which to rest his claim of conspiracy. The

District answered Plaintiff’s claims for assault, battery, intentional infliction of emotional distress,

and, most notably, false imprisonment and false arrest.           See generally District’s Answer.

Plaintiff’s conspiracy claim alleges that Defendant Officers “unlawfully conspired to falsely arrest

and detain[ ] the Plaintiff without probable cause to do so” and “without probable cause to believe

that the Plaintiff was involved in any wrong-doing.” Am. Compl. ¶¶ 73-74 (emphasis added).

Having answered, and thus conceded the proper pleading of, Plaintiff’s stand-alone claim for false

imprisonment and false arrest, the District cannot now assert that Plaintiff’s claim of civil

conspiracy lacks a requisite underlying tort.
               2.      The Intracorporate Conspiracy Doctrine Does Not Apply

       The court now turns to the District’s argument that Defendant Officers could not have

conspired with one another, as a matter of law, under the intracorporate conspiracy doctrine. “‘The

intracorporate conspiracy doctrine holds that . . . a corporation cannot conspire with its employees,

and its employees, when acting in the scope of their employment, cannot conspire among

themselves.” Exec. Sandwich Shoppe, 749 A.2d at 739 (quoting McAndrew v. Lockheed Martin

Corp., 206 F.3d 1031, 1036 (11th Cir. 2000)). The District maintains that, here, where “Plaintiff

only implicates District employees as the alleged conspirators” and “the District and its employees

make up one entity, it cannot conspire with itself.” District’s Mot. at 9-10. Plaintiff does not

dispute that the intracorporate conspiracy doctrine may apply to District employees; nor does he

dispute that all of the alleged conspirators were employed by the District. See Pl.’s Opp’n at 8-9.

Instead, he argues that the intracorporate conspiracy doctrine is inapplicable in this case because

it “does not protect police officers when conspiring to cover up their own misconduct.” Id.

       The D.C. Court of Appeals has discussed the intracorporate conspiracy doctrine on only

one occasion, and it did so in a cursory manner. In Executive Sandwich Shoppe, the court reversed

a lower court’s dismissal of a civil conspiracy claim. 749 A.2d 724. At the close of its opinion,

the D.C. Court of Appeals directed the trial court to “consider” on remand “the applicability of the

intracorporate conspiracy doctrine to the . . . civil conspiracy claim” and quoted the Eleventh

Circuit’s decision in McAndrew v. Lockheed Martin Corp. in defining the doctrine. Id. at 739.

The D.C. Court of Appeals ended its discussion of the intracorporate conspiracy doctrine there,

and to this court’s knowledge, has not revisited it again. The court’s instruction to the trial court

to “consider,” without further explanation, the doctrine’s “applicability,” leaves uncertain its status

under D.C. common law. See Rawlings v. District of Columbia, 820 F. Supp. 2d 92, 104 (D.D.C.
2011) (“The District of Columbia Court of Appeals does not appear to have addressed whether or

to what extent it recognizes the doctrine in regard to alleged violations of D.C. statutory or common

law.”).6

         But even if applicable, the intracorporate conspiracy doctrine would not help the District

here. The sole case relied upon by the D.C. Court of Appeals, McAndrew v. Lockheed Martin

Corp., considered at length an exception to the doctrine for “criminal conspiracies.” 206 F.3d at

1035-41. McAndrew involved a federal law claim under Section 1985(2) “alleging a conspiracy

to deter a person by force, intimidation, or threat from testifying in a federal court proceeding.”

Id. at 1035. “The only issue before [the court was] whether the intracorporate conspiracy doctrine

applie[d] to and bar[red] a claim arising under Title 42 U.S.C. § 1985(2),” given the “long-

established conclusion that the intracorporate conspiracy doctrine does not apply to criminal

conspiracies.” Id. (emphasis added) (footnote omitted).7 The court found that the plaintiff’s civil

law claim “necessarily alleges criminal activity in violation of 18 U.S.C. § 1512—the criminal

statute prohibiting tampering with a witness—and a criminal conspiracy in violation 18 U.S.C. §

371.” Id. at 1039. And because it could “discern no basis for drawing [a] distinction,” id. at 1040,

between a conspiracy under criminal law and a conspiracy alleging criminal activity under civil

law, the court concluded that “the intracorporate conspiracy doctrine does not apply and . . . cannot

shield the [d]efendants from civil liability,” id. at 1036.


6
    Our Court of Appeals has applied the intracorporate conspiracy doctrine to a claim of “civil conspiracy to act
negligently.” Okusami v. Psychiatric Inst. of Wash., Inc., 959 F.2d 1062, 1066 (D.C. Cir. 1992). Okusami was an
antitrust case in which the plaintiff alleged that the defendants conspired to violate the Sherman Act. Id. at 1063-64.
Because the intracorporate conspiracy doctrine was originally developed in the antitrust context, see Copperweld
Corp. v. Independence Tube Corp., 467 U.S. 752 (1984), its application to the civil conspiracy claim alleged in
Okusami was logical. This court does not, however, interpret Okusami to establish a broader principle that the
intracorporate conspiracy doctrine is applicable to any alleged conspiracy to commit a tort under D.C. common law.
7
    The Supreme Court has acknowledged that the intracorporate conspiracy doctrine does not apply to criminal
conspiracies, noting that “it has long been the law of criminal conspiracy that the officers of even a single corporation
are capable of conspiring with each other or the corporation.” See Copperweld Corp., 467 U.S. at 786 (Stevens, J.,
dissenting) (citations omitted).
       Here, like the claim of the plaintiff in McAndrew, Plaintiff’s civil conspiracy claim

“necessarily alleges criminal activity.” Id. at 1039. Under D.C. law, it is a crime to “make or

cause to be made to [MPD], a false or fictitious report of the commission of any criminal offense

within the District of Columbia . . . knowing such report to be false or fictitious.” D.C. Code § 5-

117.05. It is also a crime to “wilfully make[ ] a false statement that is in fact material, in writing,

directly or indirectly, to any instrumentality of the District of Columbia government, under

circumstances in which the statement could reasonably be expected to be relied upon as true.”

D.C. Code § 22-2405(a). Further, D.C. law criminalizes “conspir[ing] . . . to commit a criminal

offense.” D.C. Code § 22-1805a; see also Gilliam v. U.S., 80 A.3d 192, 208 (“Under D.C. law, a

conspiracy requires proof of both agreement and action: an agreement to commit a criminal offense

and, during the life of the conspiracy, and in furtherance of its objective, the commission by at

least one conspirator of at least one of the overt acts specified in the indictment.”) (citations

omitted) (internal quotation marks omitted). Plaintiff’s claim alleging a conspiracy to file false

police reports and give false testimony, like the conspiracy in McAndrew, “squarely and

unambiguously alleges a criminal conspiracy.” McAndrew, 206 F.3d at 1035-36. Thus, even if

the intracorporate conspiracy doctrine can serve as a shield to a civil conspiracy claim, that doctrine

does not protect the District here, where its employees are alleged to have conspired to commit

criminal conduct.

       This conclusion is consistent with cases applying the intracorporate conspiracy doctrine to

conspiracy claims arising under the federal civil rights laws. Courts in this district, for instance,

have examined the doctrine extensively in relation to Section 1983 and 1985 conspiracies, and

concluded that it does not apply when the underlying alleged scheme involves conduct that is

outside the scope of employment and at least arguably criminal. See, e.g., Kenley v. District of
Columbia, No. 14-CV-01232, 2015 WL 1138274, at *5 (D.D.C. Mar. 13, 2015) (holding the

doctrine “inapplicable in cases alleging egregious police misconduct that cannot be fairly

characterized as involving routine business decisions”) (citations omitted); Rawlings, 820 F. Supp.

2d at 104 (“Where courts have recognized the doctrine, they have included an important caveat

that is implicated here: for the doctrine to apply, the individual defendants must have been acting

within the scope of their shared employment.”).

       One such case, Kivanc v. Ramsey, is particularly illustrative because, like this case, it

involved an allegation that MPD officers had conspired “to conceal assault and battery with false

police reports.” 407 F. Supp. 2d 270, 275 (D.D.C. 2006), abrogated on other grounds by Harvey

v. Kasco, No. 14-CV-01571, 2015 WL 3777362 (D.D.C. June 17, 2015). The court refused to

apply the intracorporate conspiracy doctrine to dismiss the civil rights conspiracy claim because it

was “not persuaded [that the defendants’ alleged actions] could conceivably be classified as the

products of routine police department decision-making.” 407 F. Supp. 2d at 276. Similarly, here,

the alleged conduct of Defendant Officers of falsifying police reports to conceal their assaultive

behavior, Compl. ¶ 75, if accepted as true, cannot properly be characterized as a “routine business

decision” or conduct within the “scope of employment.” The intracorporate conspiracy doctrine

is therefore not applicable. The court denies the District’s Motion to Dismiss as to Plaintiff’s civil

conspiracy claim.

       C.      Negligence Claim Against the District

       Plaintiff also has alleged a negligence claim against Defendant Officers directly and against

the District under a theory of respondeat superior. Am. Compl. ¶¶ 78-87, 105-107. He asserts

that “Defendant Officers were negligent and breached their duty of care by, among other things,

failing to comply with all applicable laws, statutes, regulations, training, police standards, police
special orders and general orders with regard to the treatment and actions of Plaintiff while he was

in their custody.” Id. ¶ 79. He also contends that “Defendant Officers had a duty to intervene and

prevent the attacking Officers from using inappropriate force vis-à-vis the Plaintiff.” Id. ¶ 85. To

establish these duties, Plaintiff points to three MPD “General Orders,” one MPD “Special Order,”

and MPD’s “Spectrum of Force” and “Use of Force Continuum” policies, which collectively

address the appropriate use of force, along with ethical and reporting obligations. Id. ¶¶ 80-84.

He alleges that Defendant Officers’ breach of these duties was “the direct and proximate cause of

[his] significant and several injuries.” Id. ¶ 86. The District moves to dismiss, arguing that

“Plaintiff has pled no separate facts to support a stand-alone negligent cause of action that is

distinct from his excessive force, assault, and false arrest claims.” District’s Mot. at 11. The court

agrees with the District.

       There is some divergence in this jurisdiction as to whether a plaintiff can simultaneously

sustain claims for assault/battery and negligence, both premised on an excessive use of force.

Some courts in this district have allowed such pleading to proceed based on the general rule that a

plaintiff may plead inconsistent theories in the alternative, See, e.g., Harvey, 2015 WL 3777362,

at *3; Collier v. District of Columbia, 46 F. Supp. 3d 6, 19-20 (D.D.C. 2014). Others, however,

have dismissed the negligence claim, concluding that the two claims cannot co-exist because “a

person cannot negligently commit an intentional tort.” Sabir v. District of Columbia, 755 A.2d

449, 452 (D.C. 2000); see also Rawlings, 820 F. Supp. 2d at 109; Rice v. District of Columbia,

715 F. Supp. 2d 127, 132 (D.D.C. 2010); Austin v. District of Columbia, No. 05-CV-02219, 2007

WL 1404444, at *5-6 (D.D.C. May 11, 2007).

       The D.C. Court of Appeals, however, has provided clear guidance. In District of Columbia

v. Chinn, 839 A.2d 701 (D.C. 2003), the court acknowledged the general rule that an “individual
who has been injured by a District police officer may sue under one or more common law theories

of legal liability such as assault and battery or negligence.” Id. at 705 (citation omitted). But to

sustain such alternative claims, the court held, the negligence claim cannot simply rest on the same

allegations as does the assault/battery claim. “[I]n a case involving the intentional use of force by

police officers, a negligence count . . . must be distinctly pled and based upon at least one factual

scenario that presents an aspect of negligence apart from the use of excessive force itself and

violative of a distinct standard of care.” Id. at 711. In Chinn, the court held that the plaintiff had

not established an aspect of negligence separate from the alleged assaultive behavior and thus both

claims could not proceed together:

       The crux of Chinn’s claim is that the officers deliberately inflicted excessive force
       upon him, and the evidence presented at trial was that officers continuously
       assaulted him without provocation. Chinn did not argue that the officers mistakenly
       or negligently thought Chinn was armed; Chinn did not allege that the officers
       misperceived him as a threat. The negligence claim, under these circumstances,
       should not have gone to the jury as no separate and distinct cause or theory of
       negligence was presented before the court.

Id.

       Although Chinn arose in the specific context of whether the trial court should have

submitted the alternative claims to a jury, Chinn’s requirement that a plaintiff must distinctly

present an aspect of negligence apart from the use of excessive force is pertinent here. To establish

the relevant standard of care and to sustain his negligence claim, Plaintiff’s pleading relies on

nothing more than MPD’s regulations and policies prohibiting the use of excessive force. These

regulations and policies provide that officers “shall use only that force which is reasonably

necessary to bring an incident under . . . control, while protecting the lives of the officers and

others,” Am. Compl. ¶ 80; “use only the minimal amount of force which is consistent with the

accomplishment of their mission, and to only use force to protect life and property, to make a
lawful arrest, to prevent escape of a law violator, to control an unlawful situation, and/or to

re[s]train a resisting suspect or prisoner,” id. ¶ 82; and, “not . . . strike or use any form of physical

force on a person with whom they are dealing, except when necessary to prevent an escape, when

acting in self-defense, or to prevent violence to another person, id. ¶ 84. Although regulations and

policies such as those cited by Plaintiff “may constitute evidence of a specific standard o[f] care,”

they do not themselves establish a distinct standard of care. Austin, 2007 WL 1404444, at *6

(citation omitted) (emphasis added); see also Rice, 715 F. Supp. 2d at 132 (citations omitted)

(finding that an MPD General Order regarding the use of firearms “functions as an internal

operating manual and not as a regulation whose violation constitutes negligence per se”). And

they certainly do not establish a standard of care different from the general standard to refrain from

using excessive force.8 Thus, because Plaintiff’s negligence claim is premised on the same exact

excessive-use-of-force allegations that serve as the basis for his claims for assault and battery, he

has not pled a separate, legally cognizable claim.9

         Plaintiff’s negligence claim is not saved by his alternative assertion that Defendant Officers

were negligent with regard to their duty to intervene. The District is correct that a police officer

only has a duty to intervene where “the police and the individual are in a special relationship

different from that existing between the police and citizens generally.” Warren v. District of

Columbia, 444 A.2d 1, 5 (D.C. 1981); see also Martin v. Malhoyt, 830 F.2d 237, 259 (D.C. Cir.



8
  In addition to regulations and policies regarding the use of excessive force, Plaintiff cites regulations addressing
ethics—“Pursuant to Special Order 97-31, Code of Ethics, Defendant Officers had a duty to not conduct themselves
in any way which may be construed as immoral, indecent, and/or unprofessional,” Am. Compl. ¶ 81—and reporting—
“Pursuant to General Order 201.26, Defendants had a duty to report any violations of the rules of the MPD by any
other member of the MDP to their immediate supervisor,” id. ¶ 83. Similar to the regulations and policies related to
the use of force, these regulations do not, on their own, establish duties of care. See Austin, 2007 WL 1404444, at *6.
Therefore, they too are insufficient to support Plaintiff’s negligence claim.
9
  If, during discovery, Plaintiff were to uncover facts that would give rise to “an aspect of negligence apart from the
use of excessive force,” Chinn, 839 A.2d at 711, the court would consider an amendment of Plaintiff’s Amended
Complaint that reasserts his negligence claim.
1987). A special relationship is formed when there is “(1) a specific undertaking to protect a

particular individual, and (2) justifiable reliance by the [individual].” Morgan v. District of

Columbia, 468 A.2d 1306, 1314 (D.C. 1983) (en banc). In this case, Plaintiff has pled no facts to

support an inference that Defendant Officers specifically undertook to protect him or that he relied

on Defendant Officers to do so. He simply stated that, “under the guidelines and orders set forth”

in his Amended Complaint—none of which state or imply a duty to intervene or reference a special

relationship between Plaintiff and Defendant Officers—“Defendant Officers had a duty to

intervene and prevent the attacking Officers from using inappropriate force.” Am. Compl. ¶ 85.

Even when viewed in the light most favorable to Plaintiff, this statement is insufficient to support

his allegation of negligence. The court therefore grants the District’s Motion to Dismiss as to

Plaintiff’s negligence claim against the District.

       D.      Malicious Prosecution Against the District

       Plaintiff has alleged malicious prosecution against Defendant Officers directly and against

the District under a theory of respondeat superior. Id. ¶¶ 99-107. To support a malicious

prosecution claim under D.C. law, “there must be (a) a criminal proceeding instituted or continued

by the defendant against the plaintiff, (b) termination of the proceeding in favor of the accused,

(c) absence of probable cause for the proceeding, and (d) ‘malice,’ or a primary purpose in

instituting the proceeding other than that of bringing an offender to justice.” DeWitt v. District of

Columbia, 43 A.3d 291, 296 (D.C. 2012) (citation omitted). Courts also generally require that a

“special injury [was] occasioned by plaintiff as a result of the original action.” Morowitz v. Marvel,

423 A.2d 196, 198 (D.C. 1980)). Defendant moves to dismiss this claim as insufficiently pled,

arguing first, that “Plaintiff has pled no facts to indicate that the underlying suit terminated in his
favor,” and second, that “Plaintiff has failed to plead any ‘special injury’ that he suffered as a result

of the underlying action.” District’s Mot. at 12. The court disagrees.

                  1.    Plaintiff Has Sufficiently Pled that the Underlying Case Terminated in His
                        Favor

        Under D.C. law, a plaintiff need not show that he was found innocent after a trial in order

to demonstrate that a case terminated in his favor. See Brown v. Carr, 503 A.2d 1241, 1245 (D.C.

1986). All that is required is termination of the kind that “tends to indicate the innocence of the

accused.” Id. (citations omitted). In Brown, on which the District relies in its Motion, the

D.C. Court of Appeals stated:

        [N]o favorable termination is found where the earlier action is dismissed on the
        ground of the statute of limitations or laches because these dispositions do not
        reflect on the merits of the underlying claim. By contrast, dismissal for failure to
        prosecute has been held to be a favorable termination where the facts of the case
        indicate that such a disposition reflects on the innocence of the defendant in the
        underlying suit.

Id. (internal citations omitted); see also Feld Entm’t Inc. v. Am. Soc’y for the Prevention of

Cruelty to Animals, 873 F. Supp. 2d 288, 331 (D.D.C. 2012) (citations omitted) (“Courts have

consistently dismissed malicious prosecution claims when the prior suit was dismissed for lack of

jurisdiction or standing, as opposed to on the merits of the plaintiff’s claims. By contrast, District

of Columbia courts have found that abandonment of an action, or voluntary dismissal for lack of

prosecution, can constitute a termination in plaintiff’s favor for the purposes of malicious

prosecution.”).

        Here, Plaintiff states that the “charge of Assault on [a] Police Officer was dismissed in the

Superior Court for the District of Columbia.” Am. Compl. ¶ 102. Although this terse assertion

does not explain why his case was dismissed, the court can, at this stage, plausibly infer from the

dismissal—along with the allegations surrounding Plaintiff’s false arrest—that Plaintiff’s
prosecution terminated for reasons that “tend to indicate” his innocence. Moreover, the District,

in its Motion and its Reply Brief, failed to offer any facts regarding the circumstances of the

underlying case’s dismissal. Where a defendant offers no such evidence, courts have allowed

malicious prosecution claims to survive motions to dismiss. See, e.g., Lucas v. District of

Columbia, 505 F. Supp. 2d 122, 127 (D.D.C 2007) (“Defendants provide no ‘facts of the case’

arising from the criminal charges filed against the Plaintiff from which the Court could find that

the disposition did not reflect on the innocence of the Defendant. The Court will deny this aspect

of Defendants’ motion without prejudice.”); Feld, 873 F. Supp. 2d at 322 (quoting Lucas, 505 F.

Supp. 2d at 127) (“At this stage of the litigation, these defendants have provided no ‘facts of the

case’ arising from their decision to abandon their claims ‘from which the Court could find that the

disposition did not reflect on the innocence’ of FEI. Accordingly, the Court will deny the motion

to dismiss the malicious prosecution claims[.]”). The court thus finds that Plaintiff has sufficiently

pled that the underlying case terminated in his favor.

               2.      Plaintiff Has Sufficiently Pled a Special Injury

       Defendant also argues that Plaintiff failed to allege a “special injury.” “Special injury” for

purposes of a malicious prosecution claim is defined as “arrest, seizure of property, or injury which

would not necessarily result from suits to recover for like causes of action.” Lucas, 505 F. Supp.

2d at 127 (citation omitted) (internal quotation marks omitted) (quoting Joeckel v. Disabled Am.

Veterans, 793 A.2d 1279, 1282 (D.C. 2002). In his Amended Complaint, Plaintiff averred that,

“[a]s a result of the intentional and wrongful actions of the Defendant Officers, [he] suffered a loss

of liberty, emotional distress, psychological harm and mental anguish, loss of reputation, and

economic injury.” Am. Compl. ¶ 104. Plaintiff’s allegation that he suffered “a loss of liberty”—
another way of stating “arrest”—sufficiently alleges a “special injury.” The court therefore denies

the District’s Motion to Dismiss as to Plaintiff’s malicious prosecution claim.

       E.      Negligent Training and Supervision Against the District

       Plaintiff also has made a “negligent training and supervision” claim against the District.

He contends that the District “was under a duty to properly train, supervise, investigate and correct

improper actions of the MPD Officers,” Am. Compl. ¶ 109; that it “recklessly and without regard

for the rights of others, breached [its] duty,” id. ¶ 110; and that the breach was the “direct and

proximate cause of the substantial injuries sustained by” Plaintiff, id. ¶ 111. The District moves

to dismiss this claim, arguing that “Plaintiff has simply alleged no facts explaining how the District

knew or should have known its officers needed additional training or that this purported lack of

training and supervision would have proximately caused his injuries, or how the District was

negligent in training or supervising the officers that allegedly assaulted him.” District’s Mot. at

13. The court agrees with the District.

       To prevail on a claim of negligent training and supervision under D.C. law, a plaintiff must

“show that an employer knew or should have known its employee behaved in a dangerous or

otherwise incompetent manner, and that the employer, armed with that actual or constructive

knowledge, failed to adequately supervise the employee.” District of Columbia v. Tulin, 994 A.2d

788, 794 (D.C. 2010) (citations omitted). Here, Plaintiff has not alleged any facts to support the

inference that the District had knowledge of MPD officers’ tendency to use excessive force. See

Harvey, 2015 WL 3777362, at *4 (granting motion to dismiss negligent training and supervision

claim where Plaintiff offered no facts “regarding the District of Columbia’s knowledge that one of

its officers would allegedly use excessive force in effectuating an unjustified arrest in a single

incident, or that other officers would fail to intercede”). Plaintiff also has failed to present facts
regarding the District’s supervision, or lack thereof, of its employees. See Rawlings, 820 F. Supp.

2d at 116. The court therefore grants the District’s Motion to Dismiss as to Plaintiff’s claim of

negligent training and supervision.

       F.      All Claims Against the Named Officers

       The Named Officers move to dismiss the Amended Complaint in its entirety on one

ground—they claim that they were not properly served with process. The relevant facts are these.

Plaintiff filed his initial Complaint on July 3, 2014. ECF No. 1. He filed an Amended Complaint

on October 23, 2014, Am. Compl., before he had served the Named Officers—Thomas O’Donnell,

Kevin Lally, Jason Romlein, and Bryan Adelmeyer—with his initial Complaint. See Mem. of P.

& A. in Supp. of Defs. O’Donnell, Lally, Romlein, and Adelmeyer’s Mot. to Dismiss, ECF No.

11 ¶ 2 [hereinafter Named Officers’ Mot.]. Six days later, on October 29, 2014, Plaintiff served

Defendant Romlein with the initial Complaint; thereafter, he served the other three Named Officers

with the same. See Named Officers Mot. ¶¶ 3-4.

       The Named Officers argue that “Plaintiff has failed to demonstrate that the[y] were served

with the Amended Complaint” and “[t]herefore, dismissal is appropriate” under Federal Rule of

Civil Procedure 4(b). Named Officers’ Mot. ¶ 6. Plaintiff does not dispute his failure to serve the

Named Officers with the Amended Complaint, explaining that his “counsel was unsure that the

Court had accepted the Amended Complaint until the Court filed its minute order on November

19, 2014 denying as moot the Defendant District of Columbia’s Motion to Dismiss [his initial

Complaint],” by which time the Named “Officers had been served.” Mem. of P. & A. in Supp. of

Pl.’s Opp’n to Defs.’ Mot. to Dismiss, ECF No. 16 ¶¶ 5-6. Plaintiff has asked “that the Court

permit [him] additional [time] to serve the [Named O]fficers with the Amended Complaint.” Id.

¶ 8.
       Under the Federal Rules, a “plaintiff is responsible for having the summons and complaint

served,” Fed R. Civ. P. 4(c)(1), “within 120 days after the complaint is filed,” id. at 4(m). Service

has two purposes: (1) it “is a means of notifying a defendant of the commencement of an action

against him” and (2) it “marks the court’s assertion of jurisdiction over the lawsuit.” Mann v.

Castiel, 681 F.3d 368, 372 (D.C. Cir. 2012) (citation omitted) (internal quotation marks omitted).

Here, Plaintiff did serve the Named Officers with the initial Complaint within 120 days after it

was filed with this court. That service accomplished the purpose of notifying them of Plaintiff’s

action. It also accomplished the purpose of establishing the court’s jurisdiction over the lawsuit,

which neither the Named Officers nor the District argues is improper. See generally Named

Officers’ Mot.; District’s Mot. Having accomplished these two purposes by serving the Named

Officers with his initial complaint, Plaintiff’s failure to serve the Amended Complaint is not fatal.

The Named Officers’ Motion to Dismiss is therefore denied.

       The court nevertheless, out of an abundance of caution, will exercise its discretion under

Federal Rule of Civil Procedure 4(m) to grant Plaintiff an additional 21 days to complete service

of the Amended Complaint and file proof of such service with the court. See Fed. R. Civ. P. 4(m)

(“[I]f the plaintiff shows good cause for the failure, the court must extend the time for service for

an appropriate period.”); see also Mann, 681 F.3d at 375 (quoting Fed. R. Civ. P. 4(m), Advisory

Committee note to 1993 Amendments, Subdivision(m)) (“The Advisory Committee note for Rule

4(m) instructs that the district court has discretion to extend the time for effecting and filing proof

of service even if the plaintiff fails to show ‘good cause.’”).

 V.    CONCLUSION AND ORDER

       For the reasons stated above, the court grants the District’s Motion to Dismiss as to

Plaintiff’s 42 U.S.C. § 1983, negligence, and negligent training and supervision claims, and denies
the Motion as to Plaintiff’s civil conspiracy and malicious prosecution claims. Additionally, the

Named Officers’ Motion to Dismiss is denied.



                                                                              _____
Dated: August 3, 2015                               Amit P. Mehta
                                                    United States District Judge